IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-60398
                          Summary Calendar


FYDIAS Z. CORREA,

                                          Petitioner-Appellant,

versus

KHURSHID Z. YUSUFF, Warden,

                                          Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 5:02-CV-49-RG
                      --------------------
                       September 24, 2002

Before JOLLY, DAVIS and PARKER, Circuit Judges.

PER CURIAM:*

     Fydias Z. Correa, federal prisoner number 14577-018, has

appealed the district court’s judgment dismissing his application

for a writ of habeas corpus under 28 U.S.C. § 2241 challenging a

detainer lodged against him by the Immigration and Naturalization

Service (“INS”).    Correa has failed to show that the district

court erred in concluding that he was not “in custody” of the INS

for purposes of 28 U.S.C. § 2241.    See Santana v. Chandler, 961
F.2d 514, 515-17 (5th Cir. 1992).    The judgment is AFFIRMED.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.